Citation Nr: 0804527	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-39 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to service-connected residuals of cold weather 
injuries of the bilateral upper extremities.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to service-connected residuals of cold weather 
injuries of the bilateral lower extremities.

4.  Entitlement to service connection for peripheral vascular 
disease of the bilateral upper extremities, to include as 
secondary to service-connected residuals of cold weather 
injuries of the bilateral upper extremities.

5.  Entitlement to service connection for peripheral vascular 
disease of the bilateral lower extremities, to include as 
secondary to service-connected residuals of cold weather 
injuries of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 1945 
and additional Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran had honorable combat service in World War II.

3.  Resolving reasonable doubt in the veteran's favor, the 
veteran's current bilateral hearing loss is attributable to 
active service.

4.  The veteran's currently diagnosed peripheral neuropathy 
of the bilateral upper and lower extremities is not related 
to active service, to include as secondary to service-
connected residuals of cold weather injuries to the bilateral 
upper and lower extremities.

5.  The veteran does not currently experience any disability 
as a result of his claimed peripheral vascular disease of the 
bilateral upper and lower extremities, to include as 
secondary to service-connected residuals of cold weather 
injuries to the bilateral upper and lower extremities.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.304 (2007).

2.  The veteran's currently diagnosed peripheral 
neuropathy of the bilateral upper extremities is not related 
to active service, to include as secondary to service-
connected residuals of cold weather injuries to the bilateral 
upper extremities.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2007).

3.  The veteran's currently diagnosed peripheral 
neuropathy of the bilateral lower extremities is not related 
to active service, to include as secondary to service-
connected residuals of cold weather injuries to the bilateral 
lower extremities.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2007).

4.  The veteran's claimed peripheral vascular disease of the 
bilateral upper extremities is not related to active service, 
to include as secondary to service-connected residuals of 
cold weather injuries to the bilateral upper extremities.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).

5.  The veteran's claimed peripheral vascular disease of the 
bilateral lower extremities is not related to active service, 
to include as secondary to service-connected residuals of 
cold weather injuries to the bilateral lower extremities.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a September 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence 
relating his bilateral hearing loss, peripheral neuropathy, 
and peripheral vascular disease to active service, statements 
from persons who knew the veteran and had knowledge of his 
disabilities during service, and noted other types of 
evidence the veteran could submit in support of his claims.  
In addition, the veteran was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has substantially 
satisfied the requirement that the veteran be advised to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the veteran's claim of service 
connection for bilateral hearing loss is being granted and 
his secondary service connection claims for peripheral 
neuropathy and for peripheral vascular disease are being 
denied in this decision.  Given the foregoing, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the September 2003 letter was issued before the May 
2004 rating decision which denied the benefit sought on 
appeal; thus, the notice was timely.  Because the veteran's 
claim for service connection for bilateral hearing loss is 
being granted, and because the veteran's secondary service 
connection claims for peripheral neuropathy and for 
peripheral vascular disease are being denied, any question as 
to the appropriate disability ratings or effective dates is 
moot and there can be no failure to notify the veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  

In October 2003, the National Personnel Records Center (NPRC) 
notified the RO that the veteran's original service medical 
records had been damaged in a catastrophic fire in 1971 at 
NPRC and were moldy and brittle and could not be mailed.  
Instead, NPRC provided VA with photocopies of the veteran's 
available service medical records.  In cases where the 
veteran's service medical records (or other pertinent 
records, for that matter) are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an 
explanation to the appellant regarding VA's inability to 
obtain his or her service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992). The Veterans Court also 
has held that VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that his currently diagnosed bilateral 
hearing loss is related to active combat service during World 
War II.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's available service medical records 
indicates that, on an undated physical examination, the 
veteran's bilateral hearing was 15/20.  He was treated in 
January 1945 for "progressive deafness, cause 
undetermined."  At that time, it was noted that the 
veteran's tympanic membranes were perforated and that he 
complained of difficulty hearing in the past week.  The 
diagnosis was changed to chronic purulent bilateral otitis 
media with marked deafness after the veteran was seen in an 
evacuation hospital.  Later in January 1945, the veteran was 
hospitalized for approximately 10 days for treatment of 
partial bilateral deafness.  A review of a periodic U.S. Army 
Reserve physical examination in April 1960 shows that the 
veteran reported a history of ear trouble.  His hearing was 
15/15 (or completely normal) bilaterally.

A review of the veteran's available service personnel records 
shows that he served in the Naples, Foggia, Rome, Arno, 
Central Europe, Southern France, and Rhineland campaigns.  
His military occupational specialty (MOS) was light truck 
driver.  He was awarded the European, African, and Middle 
Eastern campaign medals.

In October 2003, the veteran provided a copy of a unit 
history for the unit that he served with during World War II.

The post-service medical evidence shows that, in a November 
2003 letter, A.M., M.D. (Dr. A.M.), stated that he had been 
treating the veteran for 2-3 years.  The veteran had provided 
Dr. A.M. with a history of his in-service duties during World 
War II.  Based on this history and a review of the veteran's 
service medical records, Dr. A.M. concluded that it was at 
least as likely as not that the veteran's bilateral hearing 
loss could be related to active service.

On private audiology examination in December 2003, the 
veteran reported a history of bilateral hearing loss that 
began during service following an 8-week hospitalization for 
a head injury.  He also reported wearing hearing aids since 
1976.  Audiometric tests indicated a moderately severe to 
profound sensorineural hearing loss bilaterally.  Speech 
reception thresholds were 60 decibels (dB) for the right ear 
and 50 dB for the left ear.  Speech discrimination scores 
were 96 percent for the right ear and 92 percent for the left 
ear.  The private audiologist opined that the veteran's 
hearing loss was as likely as not secondary to excessive 
noise exposure during active service.

On VA examination in March 2004, the veteran complained of 
difficulty hearing and progressive bilateral hearing loss for 
the past 60 years.  The VA examiner reviewed the veteran's 
claims file, including his service medical records.  The 
veteran reported being treated during service following an 
injury from a "muzzle blast" and losing his hearing at that 
time.  He also reported an in-service history of noise 
exposure without hearing protection from firearms, heavy 
artillery, and combat explosions.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
50
60
65
LEFT
60
55
50
50
55

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 94 percent in the left 
ear.  The VA examiner noted that the veteran's claims file 
did not contain an enlistment or separation audiogram, 
although there was a copy of a reserve physical examination 
from 1960 which showed no decrease in the veteran's 
communication ability at that time.  Without pure tone 
thresholds to compare, the VA examiner concluded that there 
was no way to determine if a high frequency hearing loss was 
present before, during or after service separation.  The 
diagnoses were moderate to moderately severe sensorineural 
hearing loss in the right ear and moderate sensorineural 
hearing loss in the left ear.

The Board finds that the evidence is in relative equipoise on 
the issue of whether the veteran's current bilateral hearing 
loss is related to active service.  As noted, the veteran's 
service medical records show that he was treated for partial 
bilateral deafness in January 1945 and was hospitalized for 
approximately 10 days for treatment of this condition.  The 
veteran's service personnel records confirm his participation 
in combat during World War II, and the veteran's assertion 
that in-service combat experiences led to his current 
bilateral hearing loss seems consistent with his MOS and his 
participation in several combat campaigns during World 
War II.  Based on the veteran's reported in-service history 
of combat noise exposure, and after reviewing the veteran's 
available service medical records, Dr. A.M. concluded in 
November 2003 that the veteran's bilateral hearing loss was 
related to active service.  In December 2003, a private 
audiologist also determined that the veteran's bilateral 
hearing loss was related to his in-service noise exposure 
during active combat service in World War II.  Finally, a VA 
examiner found in March 2004 that, without in-service pure 
tone thresholds to compare to the veteran's current 
audiometric testing results, there was no way to determine 
whether bilateral hearing loss was present before, during or 
after service separation.

The Board finds that there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim for service connection for 
bilateral hearing loss.  See 38 C.F.R. § 3.102.  Resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that service connection for bilateral hearing loss is 
warranted.

The veteran also contends that his peripheral neuropathy and 
peripheral vascular disease of the bilateral upper and lower 
extremities are related to active service, to include as 
secondary to his service-connected residuals of cold weather 
injuries of the bilateral upper and lower extremities.

In addition to the laws and regulations outlined above, 
secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a non-service-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

A review of the veteran's service medical records indicates 
that he was not treated for peripheral neuropathy or 
peripheral vascular disease in any of his extremities during 
active service.  Copies of the veteran's enlistment physical 
examination and separation physical examination from his 
period of active combat service in World War II were not 
available for review.  Periodic U.S. Army Reserves physical 
examination in April 1960 showed that his upper and lower 
extremities were completely normal.

On VA examination in February 2004, the veteran complained of 
pain in his legs and numbness in his hands and feet that 
worsened on exposure to cold.  The VA examiner reviewed the 
veteran's claims file, although he noted that the veteran's 
service medical records were not in the claims file.  The 
veteran reported being "very cold" at times in France and 
Germany during active service and remembered his feet being 
"extremely cold."  He also reported that both hands and 
feet were sensitive to cold and tingle when exposed to cold.  
Physical examination showed that the veteran's feet were warm 
to the touch.  The VA examiner opined that it was at least as 
likely as not that the veteran suffered some sort of cold 
injury during World War II.  The VA examiner also stated that 
he was unable to confirm a diagnosis of peripheral vascular 
disease and, in his opinion, the veteran did not have 
peripheral vascular disease.  The assessment included 
peripheral neuropathy.

On VA examination in March 2004, the veteran complained of a 
history of burning pain in the soles of both feet that had 
begun approximately 15-20 years earlier and intermittent 
numbness involving both hands for approximately 20 years.  He 
reported in-service exposure to extreme cold without adequate 
protective gear in the winter of 1944/45 during World War II 
but he recalled no symptoms suggestive of a frostbite 
injury/immersion foot.  There also was no history of skin 
discoloration, swelling, pain, parasthesias, or sensory loss.  
His neuropathic symptoms were infrequent and occurred 
approximately once a week and did not interfere with his 
sleep.  Sensory examination was significant for decreased 
vibratory and proprioceptive sensations up to approximately 
the knees involving the lower extremities and no significant 
sensory loss in the upper extremities.  The VA examiner 
concluded that the veteran's symptoms had begun approximately 
40 years after his exposure to extreme cold during active 
service and did not appear to be related to service.  This 
examiner also determined that, since the veteran's 
symptomatology began 40 years after his reported exposure to 
extreme cold, it did not appear to be related to the 
veteran's service-connected residuals of cold weather 
injuries.  The impression was moderately severe predominantly 
sensory peripheral neuropathy.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
peripheral neuropathy of the bilateral upper extremities, to 
include as secondary to service-connected residuals of cold 
weather injuries of the bilateral upper extremities.  As 
noted, the veteran was not treated for peripheral neuropathy 
during active service.  A subsequent U.S. Army Reserves 
physical examination in April 1960 also showed that all of 
his extremities were completely normal.  It appears that the 
veteran was first treated for peripheral neuropathy in 
February 2004, or more than 58 years after his separation 
from service in October 1945.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that, on VA 
examination in February 2004, the veteran complained of 
bilateral hand numbness.  The VA examiner diagnosed 
peripheral neuropathy.  On VA examination in March 2004, the 
veteran stated that his bilateral intermittent hand numbness 
had begun just 20 years earlier.  There was no significant 
loss of sensation in the upper extremities.  Although the 
veteran was diagnosed with moderately severe predominantly 
sensory peripheral neuropathy, the VA examiner concluded that 
the veteran's symptoms had begun approximately 40 years after 
his exposure to extreme cold during active service and were 
not related to service or to the veteran's service-connected 
residuals of cold weather injuries.

Additional evidence in support of the veteran's secondary 
service connection claim for peripheral neuropathy of the 
bilateral upper extremities is his own lay assertions.  As a 
lay person, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Thus, in the absence of a medical nexus between the veteran's 
peripheral neuropathy of the bilateral upper extremities and 
active service, including as secondary to his service-
connected residuals of cold weather injuries to the bilateral 
upper extremities, the Board finds that service connection 
for peripheral neuropathy of the bilateral upper extremities, 
to include as secondary to service-connected residuals of 
cold weather injuries to the bilateral upper extremities, is 
not warranted.  

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
peripheral neuropathy of the bilateral lower extremities, to 
include as secondary to service-connected residuals of cold 
weather injuries of the bilateral lower extremities.  Again, 
the veteran was not treated for peripheral neuropathy during 
active service or until February 2004, almost 6 decades after 
service separation.  

In February 2004, the veteran complained of bilateral foot 
numbness and tingling when exposed to the cold.  Physical 
examination showed that the veteran's feet were warm to the 
touch and the diagnosis was peripheral neuropathy.  In March 
2004, the veteran complained of a history of burning foot 
pain that had begun only 15-20 years earlier (or several 
decades after service separation).  Sensory examination 
revealed decreased sensation up to the knees involving the 
lower extremities.  The VA examiner concluded that the 
veteran's symptoms had begun approximately 40 years after his 
exposure to extreme cold during active service and were not 
related to service or to the veteran's service-connected 
residuals of cold weather injuries.

Additional evidence in support of the veteran's secondary 
service connection claim for peripheral neuropathy of the 
bilateral lower extremities is his own lay assertions.  
However, as noted, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders and 
his lay statements are entitled to no probative value.  
Absent medical nexus evidence linking the veteran's 
peripheral neuropathy to active service, including as 
secondary to his service-connected cold weather injury 
residuals, the Board finds that service connection for 
peripheral neuropathy of the bilateral lower extremities, to 
include as secondary to service-connected residuals of cold 
weather injuries to the bilateral lower extremities, is not 
warranted.  

The Board further finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for peripheral vascular disease of the bilateral 
upper extremities, to include as secondary to service-
connected residuals of cold weather injuries of the bilateral 
upper extremities, and for peripheral vascular disease of the 
bilateral lower extremities, to include as secondary to 
service-connected residuals of cold weather injuries of the 
bilateral lower extremities.  There is no evidence that the 
veteran was treated for peripheral vascular disease in any of 
his extremities during active service or thereafter, 
including as a result of his service-connected cold weather 
injury residuals.  Critically, the VA examiner determined in 
March 2004 that there was no medical evidence confirming a 
diagnosis of peripheral vascular disease and he doubted that 
the veteran had this disease.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  Similarly, absent 
evidence of a current disability and a nexus between the 
claimed current disability and a service-connected 
disability, there is no valid secondary service connection 
claim.  

Additional evidence in support of the veteran's secondary 
service connection claims for peripheral vascular disease of 
the bilateral upper and lower extremities is his own lay 
assertions.  As noted, however, the veteran is not competent 
to opine on medical matters such as the etiology of medical 
disorders and his lay statements are entitled to no probative 
value.  In the absence of medical evidence showing a nexus 
between the veteran's claimed peripheral vascular disease of 
the bilateral upper and lower extremities and active service, 
including as secondary to his service-connected residuals of 
cold weather injuries, the Board finds that service 
connection for peripheral vascular disease of the bilateral 
upper or bilateral lower extremities, to include as secondary 
to service-connected residuals of cold weather injuries to 
the bilateral upper and lower extremities, is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990). 


ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as secondary 
to service-connected residuals of cold weather injuries of 
the bilateral upper extremities, is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary 
to service-connected residuals of cold weather injuries of 
the bilateral lower extremities, is denied.

Entitlement to service connection for peripheral vascular 
disease of the bilateral upper extremities, to include as 
secondary to service-connected residuals of cold weather 
injuries of the bilateral upper extremities, is denied.

Entitlement to service connection for peripheral vascular 
disease of the bilateral lower extremities, to include as 
secondary to service-connected residuals of cold weather 
injuries of the bilateral lower extremities, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


